





2019 PERFORMANCE UNITS PROVISIONS
As of March 15, 2019, the Board of Directors of Protective Life Corporation (the
“Company”) granted you performance units (“Performance Units”) under the
Protective Life Corporation Long-Term Incentive Plan (the “Plan”) that, subject
to the satisfaction of the applicable terms and conditions related to such
Performance Units, including, but not limited to, the satisfaction of the
applicable performance vesting conditions specified below, will entitle you to
receive a cash amount based on the PL Tangible Book Value of the Company. You
have also received a Performance Unit Award Letter (“Award Letter”), which
together with these 2019 Performance Units Provisions (“Provisions”) and the
Plan, constitutes your “Performance Unit Award.”
1.General Provisions. The number of Performance Units that you have been
awarded, the Award Period of the Performance Units, and the Date of Grant of the
Performance Units are set forth in your Award Letter.
2.Earn-Out of Performance Units.
(a)General. Whether you will receive any cash payment in respect of your
Performance Unit Award will be determined based upon the extent to which the
applicable performance objectives have been satisfied and, except as otherwise
provided in Section 5 below, your continued employment until the date the
Performance Units are paid. Your right to vest in, and the amount payable in
respect of, one-half (1/2) of your Performance Units is dependent on the
Company's Cumulative After-tax Adjusted Operating Income during the Award
Period, and on Average Return on Equity over the Award Period with regard to the
remaining one-half (1/2) of the Performance Units, in each case as specified
below.
(b)Cumulative After-tax Adjusted Operating Income. Payment with respect to
one-half of your Performance Units will be based on the Company's Cumulative
After-tax Adjusted Operating Income during the Award Period, as determined in
accordance with the following schedule:


Cumulative After-tax
Adjusted Operating Income
(dollars in millions)
Percentage of Performance
Units Earned


Less than $1,302
0%
$1,375
80%
$1,447
100%
$1,519
120%
$1,542
145%
$1,592 or more
200%



There will be straight-line interpolation between Cumulative After-tax Adjusted
Operating Income between $1,302 and $1,375 to determine the exact percentage to
be paid between 0% and 80%; between $1,375 and $1,447 to determine the exact
percentage to be paid between 80% and 100%; between $1,447 and $1,519 to
determine the exact percentage to be paid between 100% and 120%; between $1,519
and $1,542 to determine the exact percentage to be paid between 120% and 145%;
and between $1,542 and $1,592 to determine the exact percentage between 145% and
200%.


Page 1 of 7
    

--------------------------------------------------------------------------------







(c)    Average Return on Equity. Payment with respect to one-half of your
Performance Units will be based on the Company's Average Return on Equity during
the Award Period, as determined in accordance with the following schedule:


Average Return on Equity
Percentage of Performance
Units Earned
Less than 5.44%
0%
5.71%
80%
5.87%
100%
6.03%
120%
6.11%
145%
6.28% or more
200%



There will be straight-line interpolation between Average Return on Equity
between 5.44% and 5.71% to determine the exact percentage to be paid between 0%
and 80%; between 5.71% and 5.87% to determine the exact percentage to be paid
between 80% and 100%; between 5.87% and 6.03% to determine the exact percentage
to be paid between 100% and 120%; between 6.03% and 6.11% to determine the exact
percentage to be paid between 120% and 145%; and between 6.11% and 6.28% to
determine the exact percentage between 145% and 200%.
3.    Definitions. Capitalized terms that are used but not defined herein shall
have the meaning ascribed to them in the Plan. For purposes of these Provisions,
the following terms shall have the following meanings:
“Average Return on Equity” shall mean annualized Cumulative After-tax Adjusted
Operating Income during the Award Period divided by the Average Total
Shareowner’s Equity and excluding the cumulative after-tax adjustments that are
excluded from Cumulative After-tax Adjusted Operating Income during the Award
Period.
“Average Total Shareowner’s Equity” shall mean the average of the Total
Shareowner’s Equity as reported in the Company’s GAAP financial statements,
excluding accumulated other comprehensive income, using the Total Shareowner’s
Equity as of the beginning of the Award Period and as of the end of each fiscal
quarter during the Award Period (or, if applicable, the number of calendar
quarters completed through the date of a Change in Control).
“Cumulative After-tax Adjusted Operating Income” is defined as the Company's
total income earned after taxes during the Award Period, excluding the impact of
realized gains or losses on investments and derivatives, any impairment losses
recorded on goodwill and other intangible assets created by the Merger, any
expense borne by the Company that was the result of actions or requirements of
the Company's Parent and were not included in the business plan, and unplanned
changes to income resulting from new accounting pronouncements. Any lost income
due to dividends paid in excess of planned amounts will be added back to
determine after tax operating income.
4.Time and Form of Payment. As soon as practicable, but not later than 60 days,
after the end of the Award Period, the Committee will determine the extent to
which any Performance Unit Award


Page 2 of 7
    

--------------------------------------------------------------------------------







has been earned. Except as otherwise set forth herein, the value of each earned
Performance Unit shall equal the PL Tangible Book Value Per Unit determined as
of the most recently reported quarterly balance sheet date last preceding the
date of payment and shall be paid not later than the March 15 following the end
of the Award Period.
5.Termination of Employment.
(a)Death, Disability or Retirement. Unless the Committee determines to provide
for treatment that is more favorable to you on such terms and conditions as the
Committee may determine, if your employment is terminated by death, Disability
or by Early Retirement or Normal Retirement, you (or, as applicable, your legal
representative or beneficiary) will receive a payment with respect to a pro-rata
portion of your Performance Units, determined based on a fraction, the numerator
of which is your period of employment during the Award Period and the
denominator of which is the total number of days in the Award Period. The amount
in respect of your pro-rated Performance Units will be determined by applying
the performance achieved through the end of the Award Period (or the date of a
Change in Control, if applicable) against the schedules set forth in Sections
2(b) and 2(c) above. The remaining portion of your Performance Units (i.e., the
excess over the pro-rated portion) shall be forfeited as of the date your
employment terminates.
(b)Special Termination. If your employment is terminated by reason of (1) the
divestiture of a business segment or a significant portion of the assets of the
Company, or (2) a significant reduction by the Company in its salaried work
force, the determination of whether, to what extent, and on what conditions any
payment shall be made with respect to any unvested portion of your Performance
Unit Award shall be at the discretion of the Committee. Any portion of your
Performance Units which the Committee determines is not eligible for payment
under this Section 5(b) shall be forfeited as of the date your employment
terminates.
(c)Other Termination. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment is terminated for any reason not set forth in
Sections 5(a) or (b), any unvested portion of your Performance Unit Award will
be forfeited.
(d)Termination for Cause. Unless the Committee determines to provide for
treatment that is more favorable to you on such terms and conditions as the
Committee may determine, if your employment is terminated for Cause prior to the
date your Performance Units are paid pursuant to Section 4, all of your vested
and unvested Performance Units will be forfeited.
6.    Company Change in Control. In the event of a Company Change in Control,
the Award Period shall be deemed to have ended on the date of the Company Change
in Control and you shall be deemed to have earned the greater of (i) 100% of the
Performance Units, or (ii) the percentage of such Performance Units that would
derive from applying the schedule in Section 2(b) to Cumulative After-tax
Adjusted Operating Income through the date of the Company Change in Control
(instead of over the Award Period). Any earned Performance Units shall be paid
shall be paid within 45 days following the date on which the Company Change in
Control occurs, based on the Company Change in Control Book Value Per Unit, if
available within 10 days before such payment date; or, if the Company Change in
Control Book Value Per Unit is not then available, then 90% of the value of each
Performance Unit, based on the PL Tangible Book Value Per Unit determined as of
the most recently reported quarterly balance sheet preceding such Company Change
in Control, shall be paid within 45 days of the Company Change in Control,
followed by an additional payment in respect of each such Performance Unit
within 75 days of such Company Change in Control equal to the excess, if any, of
(i) the Change in Control Book Value Per Unit over (ii) 90% of the PL Tangible
Book


Page 3 of 7
    

--------------------------------------------------------------------------------







Value Per Unit determined as of the most recently reported quarterly balance
sheet preceding such Company Change in Control.
7.    Federal Income Tax Consequences.
(a)General. The following description of the federal income tax consequences of
the Performance Units is based on currently applicable provisions of the Code
and regulations, and is only a general summary. The summary does not discuss
state and local tax laws, which may differ from the federal tax law, or federal
estate, gift and employment tax laws. You are urged to consult with your own tax
advisor regarding the application of the tax laws to your particular situation.
(b)Grant of Performance Units. This grant of Performance Units will not cause
you to be subject to federal income tax.
(c)Payment of Performance Units. You will recognize ordinary income for federal
income tax purposes on the payment date. The amount of income recognized will be
equal to the aggregate amount of cash paid. Notwithstanding the foregoing, if
you have made an effective election under the Company's Deferred Compensation
Plan for Officers (“Deferred Compensation Plan”), the taxation of such deferred
amount will be handled as discussed in Section 7(d).
(d)Deferred Compensation Plan. You may elect to defer payment in respect of your
earned Performance Units, and the recognition of taxable income with respect to
such payment, by making deferral elections under the Deferred Compensation Plan.
If you make effective deferral elections, you will recognize ordinary income
when the deferred portion of the amount payable on your Performance Units is
paid from the Deferred Compensation Plan, in an amount equal to the amount of
cash paid.
You will be provided with more information about this deferral opportunity, and
the Deferred Compensation Plan, before your Performance Units become payable.
(e)ERISA. Neither the Plan nor this Performance Unit Award is qualified under
Section 401(a) of the Code and neither is subject to any of the provisions of
the Employee Retirement Income Security Act of 1974, as amended.
8.    Tax Withholding. The Company will withhold an amount in cash sufficient to
satisfy any applicable federal, state and/or local tax withholding obligations
attributable to your Performance Units, whether under this Plan or under the
Deferred Compensation Plan, if you have made deferral elections under that plan
in respect to your Performance Units.
9.Non-transferability of Performance Units. Your Performance Units may not be
assigned, pledged, or otherwise transferred, except upon your death by the laws
of intestacy or descent and distribution.
10.Beneficiary Designations. You may name a beneficiary or beneficiaries (who
must be members of your family and who may be named contingently or
successively) with respect to your rights under the Plan and this Performance
Unit Award (including the right to receive payment in respect of your
Performance Units after your death) by submitting a written beneficiary
designation in a form acceptable to the Company. Any such designation will be
effective only when filed with the Company's Chief Financial Officer or
Controller (or such other person as the Company may designate) before your date
of death, and will (unless specifically set forth therein) revoke all prior
designations. If there is no beneficiary designation in effect on the date of
your death, your beneficiary will be your surviving spouse or, if you have no
surviving spouse, your estate.


Page 4 of 7
    

--------------------------------------------------------------------------------







11.Administration of the Plan. The Committee has full power to administer and
interpret the Plan and these Provisions and to adopt such rules and regulations
consistent with the terms of the Plan as the Committee deems necessary or
advisable in order to carry out the provisions of the Plan. Except as otherwise
provided in the Plan, the Committee’s interpretation and construction of the
Plan and these Provisions and its determination of any conditions applicable to
Awards or the granting of Awards to specific Participants is conclusive and
binding on all Participants.
12.Amendment. By action of the Board or the Committee, the Company may from time
to time amend, terminate or discontinue the Plan and/or these Provisions in
accordance with the terms of the Plan in effect at the time of the amendment,
but no amendment, termination or discontinuance of these Provisions or the Plan
will unfavorably affect any Performance Unit Award previously granted.
13.Effect on Employment and Other Benefits. Receipt of a Performance Unit Award
under the Plan does not give any Participant any right to receive awards in the
future or to continue in the employ of the Company and its subsidiaries, and
Performance Unit Award recipients are subject to discipline and discharge in the
same manner as any other employee. Subject to the terms of the applicable plan,
income recognized as a result of any payment in respect of Performance Units
will not be included in the formula for calculating benefits under the Company's
Pension Plan, 401(k), and disability plans.
14.Cooperation in Litigation. By accepting a Performance Unit Award subject to
the Plan, you agree that after your employment terminates (regardless of the
reason), you will cooperate fully with the Company in connection with any
current or future claims, lawsuits, arbitrations, proceedings, examinations,
inquiries or investigations involving the Company that relate to your service
with the Company. This includes being available on reasonable notice for
interviews and other communications with the Company's counsel in connection
with any such matter and appearing at the Company's request (and without a
subpoena) to be deposed or to give testimony.
15.Non-Solicitation of Company Employees. The Company has expended and continues
to expend significant time and expense in recruiting and training its employees
and the loss of employees would cause significant and irreparable harm to the
Company. Accordingly, by accepting a Performance Unit Award subject to the Plan
and these Provisions, you agree that for one year beginning on the date your
employment terminates (regardless of the reason) (the “Restricted Period”), you
will not (directly or indirectly) hire, solicit for hire, or assist others in
hiring or soliciting for hire, any employee of the Company or its subsidiaries
(“Company Employees”). This provision shall not prohibit you or a future
employer of yours from hiring, soliciting for hire, or assisting others in
hiring or soliciting for hire, any Company Employee who: (1) responds to a
general solicitation or advertisement that is not directed to Company Employees
or (2) is referred to your future employer by a search firm, employment agency,
or similar organization without any assistance, input, or involvement by you.
16.Non-Solicitation of Company Customers, Distributors, or Agents. The Company
has expended and continues to expend significant time and expense in developing
relationships and related goodwill with its customers, distributors, and agents;
and the loss of these relationships (or any associated business) would cause
significant and irreparable harm to the Company. Accordingly, by accepting a
Performance Unit Award subject to the Plan and these provisions, you agree that,
during the Restricted Period, you will not — whether on your own behalf or on
behalf of or in conjunction with any person or entity — directly or indirectly
solicit or accept any business of the type conducted by the Company as of your
termination date from any person or entity that was either (1) a customer,
distributor, or agent of the Company as of that date or (2) a prospective
customer, distributor, or agent contacted, called upon, or serviced by the
Company during the twelve months before your termination date, or induce,
promote, facilitate, or otherwise


Page 5 of 7
    

--------------------------------------------------------------------------------







contribute to the solicitation of such customers, distributors, or agents or
prospective customers, distributors, or agents. You further agree that, during
the Restricted Period, you will not communicate for business purposes with any
person or entity that was either (1) a customer, distributor, or agent of the
Company as of your termination date or (2) a prospective customer, distributor,
or agent contacted, called upon, or serviced by the Company during the twelve
months before your termination date. This Section 16 shall not apply if you
worked in, or were a resident of, the state of California when your employment
terminated.
17.Confidential Information. The Company has expended and continues to expend
considerable time and resources developing its Confidential Information; and
this information is of great competitive importance and commercial value to the
Company. The improper use or disclosure of the Company’s Confidential
Information would cause significant and irreparable harm to the Company.
Accordingly, by accepting a Performance Unit Award subject to the Plan and these
provisions, you agree to permanently maintain the confidentiality of the
Company’s “Confidential Information.” Confidential Information includes, but is
not limited to, all information not generally known to the public (in spoken,
printed, electronic, or any other form or medium) relating to the Company’s:
business (including without limitation, business plans and strategies, financial
information, customer or prospective customer information, agent or prospective
agent information, distributor or prospective distributor information, marketing
plans, terms of agreements, etc.), technologies (including without limitation,
computer software, databases, web design, technical drawings, designs,
schematics, algorithms, technical data, research plans, systems, etc.), products
(including without limitation, product design, pricing, and development
information), transactions or potential transactions, services, trade secrets,
know-how, formulas, processes, ideas, inventions (whether or not patentable),
training materials, personnel information, attorney-client communications, and
third-party relationships. The above list is not exhaustive and Confidential
Information includes any other information that should be reasonably understood
as the confidential or proprietary information of the Company. Confidential
Information includes not only information disclosed by the Company to you, but
also information developed or learned by you during the course of your
employment with the Company. Information is not confidential, however, if it is
available in the public domain through no fault of your own.
18.Recovery of Damages by the Company. You agree that if you were to violate any
of Sections 14, 15, 16 and 17 the amount of damages suffered by the Company
would be difficult to determine. Therefore, you agree that the Company will be
entitled to recover liquidated damages from you equal to the amount of income
that you realize under this Performance Unit Award (including all legally
required withholdings) (or, if less, the portion thereof determined by the
Committee) if the Committee reasonably determines in good faith that you
violated any of Sections 14, 15, 16, or 17. All determinations under this
Section shall be made by the Committee, acting reasonably and in good faith, and
its determinations shall be final, binding and conclusive on you, the Company,
and any other person or entity affected thereby. This liquidated damages
provision does not relinquish any equitable remedies and other claims for
damages that the Company may have. The Company will be entitled to recover costs
and expenses, including attorneys’ fees, incurred in enforcing or bringing any
action to protect its rights under Sections 14, 15, 16, or 17.
19.Performance Units Subject to the Plan. These Provisions are subject to the
Plan as approved by the Board. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.


Page 6 of 7
    

--------------------------------------------------------------------------------







20.Acceptance of Award. If you wish to accept your Performance Unit Award, you
must execute a 2019 Long-Term Incentive Plan Awards Acceptance Form, in the
manner specified by the Company, which may be in the form of an electronic
signature, no later than March 27, 2019.
21.Communications with Government Agencies. Nothing in these Provisions,
including, without limitation, Section 14, 17 or 18 hereof, (i) is intended to
or will be used in any way to limit your rights to communicate with a government
agency, as provided for, protected under or warranted by applicable law or (ii)
limits your right to receive an award from the government for information
provided to any government agency. You may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.
Questions regarding a Performance Unit Award subject to the Plan and requests
for additional information about these Provisions, the Plan or the Committee
should be directed to Rachel Goodson and Casey Hardeman, Protective Life
Corporation, P.O. Box 2606, Birmingham, Alabama 35202 (e-mail:
Rachel.Goodson@Protective.com and Casey.Hardeman@Protective.com). The Plan,
these Provisions and your Award Letter contain the formal terms and conditions
of your Award, and you should retain them for future reference. You may obtain a
copy of the Plan by written or email request to Rachel Goodson and Casey
Hardeman.




Page 7 of 7
    